DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, Species A in the reply filed on 2/19/21 is acknowledged.  The traversal is on the ground(s) that Groups I and II contain similar subject matter.  This is not found persuasive because the independent panel claim 1 and independent transport vehicle claim 8 do not require the intermittent and continuous welds of independent method claim 13.  Accordingly, the claimed articles can clearly be made by a materially different method as set forth in the restriction requirement.  It should be noted that the examiner has withdrawn the Species requirement and method claims 13-20 have been examined on the merits herein.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 16 contains the trademark/trade name Incoloy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an alloy and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregg et al. (US 5,330,092) (hereafter Gregg).
With respect to claim 13, Gregg teaches a method of manufacturing an exterior panel for a transport vehicle, the method comprising: providing an exterior skin (50) of a superplastic material configured for atmospheric exposure; providing a SFR layer (42)to be fixed adjacent the exterior skin; providing an interior skin (50) of a superplastic material configured for attachment to a structural frame member of the transport vehicle; providing at least a pair of core sheets (46, 40, 48) of a superplastic material for forming a multicellular core between the exterior skin and the interior skin (figures); then securing the SFR layer to the exterior skin (figures 6 and 8); bonding the pair of core sheets together via intermittent seam welds arrayed in a predetermined pattern, securing an expansion pipe to one edge of the core sheets, and then applying a continuous weld about the edges of the core sheets (column 5, line 67-column 6, line 20; column 6, line 53-column 7, line 29; and column 9, lines 20-29); and installing the exterior skin and the interior skin with the core sheets into a pressure containment device, supplying an inert gas into the expansion pipe to superplastic form and diffusion bond the exterior skin, the interior skin and the core sheets, creating a multicellular core that is integrally bonded to the exterior skin and the interior skin (column 7, line 30-column 8, line 13). 
With respect to claim 14, Gregg teaches wherein the SFR layer is configured to support (broadest reasonable interpretation) the exterior skin when a temperature of the exterior skin exceeds a predetermined threshold (figures 6 and 8; and column 7, lines 36-38). 
With respect to claim 19, Gregg teaches wherein the SFR layer comprises a skeletal structure (broadest reasonable interpretation) underlying the exterior skin (figures).
With respect to claim 20, Gregg teaches wherein the SFR layer supports the exterior skin when a temperature of the exterior skin exceeds 1200 degrees Fahrenheit (figures 6 and 8; and column 7, lines 36-38). 


Claim(s) 13-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (US 5,723,225) (hereafter Yasui).
With respect to claim 13, Yasui teaches a method of manufacturing an exterior panel for a transport vehicle, the method comprising: providing an exterior skin (38) of a superplastic material configured for atmospheric exposure; providing a SFR layer (50) to be fixed adjacent the exterior skin; providing an interior skin (40) of a superplastic material configured for attachment to a structural frame member of the transport vehicle; providing at least a pair of core sheets (44, 46) of a superplastic material for forming a multicellular core between the exterior skin and the interior skin (figures); then securing the SFR layer to the exterior skin (figures); bonding the pair of core sheets together via intermittent seam welds arrayed in a predetermined pattern, securing an expansion pipe to one edge of the core sheets, and then applying a continuous weld about the edges of the core sheets (figures; and column 4, line 54-column 5, line 60); and installing the exterior skin and the interior skin with the core sheets into a pressure containment device, supplying an inert gas into the expansion pipe to superplastic form and diffusion bond the exterior skin, the interior skin and the core sheets, creating a multicellular core that is integrally bonded to the exterior skin and the interior skin (column 5, lines 7-54). 
With respect to claim 14, Yasui teaches wherein the SFR layer is configured to support (broadest reasonable interpretation) the exterior skin when a temperature of the exterior skin exceeds a predetermined threshold (column 5, lines 7-54). 
With respect to claim 19, Yasui teaches wherein the SFR layer comprises a skeletal structure (broadest reasonable interpretation) underlying the exterior skin (figures).
With respect to claim 20, Yasui teaches wherein the SFR layer supports the exterior skin when a temperature of the exterior skin exceeds 1200 degrees Fahrenheit (figures; and column 5, lines 12-16). 

Claim(s) 13-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaccone et al. (US 5,687,900) (hereafter Zaccone).
With respect to claim 13, Zaccone teaches a method of manufacturing an exterior panel for a transport vehicle, the method comprising: providing an exterior skin 238) of a superplastic material configured for atmospheric exposure; providing a SFR layer (36) to be fixed adjacent the exterior skin; providing an interior skin (28) of a superplastic material configured for attachment to a structural frame member of the transport vehicle; providing at least a pair of core sheets (10) of a superplastic material for forming a multicellular core between the exterior skin and the interior skin (figures); then securing the SFR layer to the exterior skin (figures); bonding the pair of core sheets together via intermittent seam welds arrayed in a predetermined pattern, securing an expansion pipe to one edge of the core sheets, and then applying a continuous weld about the edges of the core sheets (figures; and column 6, lines 25-53); and installing the exterior skin and the interior skin with the core sheets into a pressure containment device, supplying an inert gas into the expansion pipe to superplastic form and diffusion bond the exterior skin, the interior skin and the core sheets, creating a multicellular core that is integrally bonded to the exterior skin and the interior skin (column 6, line 38-column 7, line 35). 
With respect to claim 14, Zaccone teaches wherein the SFR layer is configured to support (broadest reasonable interpretation) the exterior skin when a temperature of the exterior skin exceeds a predetermined threshold (figures; and column 8, lines 14-39). 
With respect to claim 19, Zaccone teaches wherein the SFR layer comprises a skeletal structure (broadest reasonable interpretation) underlying the exterior skin (figures).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg.
With respect to claims 17-18, Gregg teaches a titanium wing with a range of sheet thicknesses (column 5, lines 28-36) with a partial amount of reinforcement (figures 6 and 8), but fails to explicitly teach wherein the SFR layer is 80 to 150 percent of a thickness of the exterior skin; and wherein the SFR layer underlies 20 to 80 percent of the exterior skin.
.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui.
With respect to claims 17-18, Yasui teaches a range of sheet thicknesses (column 5, lines 43-54 and column 6, lines 7-17) with a partial amount of reinforcement (figures), but fails to explicitly teach wherein the SFR layer is 80 to 150 percent of a thickness of the exterior skin; and wherein the SFR layer underlies 20 to 80 percent of the exterior skin.
However, it is the examiner’s position that the relative thickness between the skin and the SFR layer is merely an obvious design choice.  One of ordinary skill in the art would have been motivated to utilize the claimed range in order to achieve the desired strength with limited weight.  Thus, it is also the examiner’s position that the proportion of the underlying SFR layer to the exterior skin is merely an obvious design choice.  One of ordinary skill in the art would have been motivated to utilize the claimed range in order to achieve the desired strength only in certain regions of the wing in order to optimize the strength to weight ratio.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KILEY S STONER/            Primary Examiner, Art Unit 1735